Finch, J.
This is a motion for a reargument. So far as our conclusions are criticised, nothing more need be said. The suggestions made are not at all new or outside of the consideration already given to the case. But an affidavit is presented showing that, when the appeal was argued and decided, the plaintiff was dead. The facts seem to have been suspected by, though not certainly known to, some of the counsel, but, at least, were not disclosed to the court. It will necessarily furnish a ground for some motion to be made in the case, but certainly furnishes none for a re-argument. Until steps are taken for a proper substitution, the questions thence arising and now suggested are not before us, and the motion made is not in order. If we might treat those questions as presented informally, by the consent to a substitution contained in the plaintiff’s brief, we could only do so by assuming that the person who *286claims in a letter to be administrator is such, and then disposing of the question of abatement raised upon the printed arguments without hearing counsel orally. We prefer that the questions involved should be raised in some regular and orderly manner, not likely to lead to further complications.
The motion should be denied.
All concur.